Title: John Jay to John Adams, 2 Feb. 1786
From: Jay, John
To: Adams, John


          
            
              Dear Sir
            
            

              New York

              2 Feb. 1786
            
          
          private 

          I lately wrote you a few hasty Lines just to as the
            vessel which carried them was departing; and inclosed and a Pamphlet
            containing my Correspondence with a Mr Littlepage, who was
            formerly in my Family. The attack which produced that Pamphlet, was not only
            countenanced but stimulated by some of the Subjects of our good allies here. It is no
            Secret either to You or me that I am no favorite with them: nor have I any Reason to
            apprehend that they are pleased to see me in the Place I now fill. A Minister whose Eye
            is single & steadily fixed on the Interest of America, must expect to be opposed
            by the unfriendly Influence of those whose wishes & measures he does not
            promote— —
          I should have treated this Attack with silent Contempt, had not
            false Facts been urged, propagated and impress with Industry & Art, and which if
            not exposed and refuted, might have appeared after my Death in the Memoirs of some of
            these People.
          This Edition of that Pamphlet is so inaccurately printed, that I
            have directed another to be published, which when compleated Shall be sent to You, and
              Mr Jefferson—
          with great & sincere Esteem & Regard / I am Dear
            Sir Your Friend & Servt


          
            
              John Jay—
            
          
        